The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on November 11, 2020.

Status of Claims
Claims 1, 3, 5, 14, 17, 19 and 20 are amended. Claims 1-21 are pending in the application.

Priority
The priority date that has been considered for this application is March 7, 2017.  

Response to Amendment
(A). Regarding claim objection: Applicant's amendment appropriately addressed the objection to claim 5. The objection is withdrawn.
(B). Regarding 35 USC § 112 (b) rejections to claims 1, 19, and 20: Applicant’s arguments are persuasive, the rejections are withdrawn.   
(C). Regarding 35 USC § 112 (b) rejections to claims 3, 14, and 17: Applicant’s amendments to the claims arguments appropriately addressed the rejection, the rejections are withdrawn.
(D). Regarding 35 U.S.C. § 101 rejection: Applicant's amendment appropriately addressed the rejection to the claims 1-18 and 21 under 35 U.S.C. § 101. The rejections are withdrawn.
 (E). Regarding art rejection: In regards to pending claims 1, 2, 7, 12-14, 16, and 19-20, Applicant’s arguments regarding art rejections are not persuasive; the rejections are maintained, refer to response to argument section of the office action.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Allowable Subject Matter
Claims 3-6, 8-11, 15, 17, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivoir (US 20110032829 A1, hereinafter “Rivoir”) in view of Takizawa (US 20090150733 A1, hereinafter “Takizawa”) and Barber (US 20050114105 A1, hereinafter “Barber”). 

Regarding claim 1 (Currently Amended), Rivoir teaches 
A tester for testing a device under test (Abstract), the tester comprising: 
a memory; 
a processor configured to execute instructions stored in the memory (para [0175], “…Generally, an embodiment of the present invention is, therefore, a computer program product with a program code stored on a machine-readable carrier, the program code being operative for performing the inventive methods when the computer program product runs on a computer. …”); 
an evaluation unit configured to: 
evaluate each of the multiple test cases based on a plurality of subsets of the set of predetermined input variables and a respective resultant output value, and wherein each of the subsets of the predetermined input variables are smaller than the set of predetermined input variables (para [0134], “FIG. 17 shows a flowchart of an embodiment of a method for determining relevance values R(i,m), each relevance value representing a relevance of a combination (i,m) of an input node i of a first number I of input nodes with a measurement node m of a second number M of measurement nodes for a detection of a fault on a chip…”), 
determine the relevance score each of the plurality of subsets of the set of predetermined input variables, wherein each respective relevance score indicates a respective relevance of each of the plurality of subsets when determining an impact of the plurality of subsets of the set of predetermined input variables on errors of the device under test (para [0154], “Determining 1810 relevance values R(i,m) according to one of the claims 1 to 11, each relevance value representing a relevance of a combination (i,m) of an input node i of a first number I of input nodes with a measurement node (m) of a second number M of measurement nodes for a detection of a fault on a chip”).
Rivoir does not explicitly teach 
a test unit configured for performing a test of the device under test using multiple test cases, wherein each test case of the multiple test cases comprises variable values of a set of predetermined input variables and wherein the test unit is configured to derive an output value for each test case, wherein the output value indicates if the device under test provides a valid response for a current test case or whether the device under test provides an error in response to the current test case; and 
provide a number of plots associated with an evaluation of the multiple test cases, wherein each plot indicates an impact of one subset of the plurality of subsets of the predetermined input variables to the respective resultant output value of a test case using a relevance score; 
Takizawa teaches 
a test unit configured for performing a test of the device under test using multiple test cases, wherein each test case of the multiple test cases comprises variable values of a set of predetermined input variables and wherein the test unit is configured to derive an output value for each test case, wherein the output value indicates if the device under test provides a valid response for a current test case or whether the device under test provides an error in response to the current test case (para [0027], “…Each judgment section 50 makes a judgment concerning pass/fail of the device under test 200 based on a measurement result from the corresponding signal measuring section 40. For example, each judgment section 50 may make the judgment concerning pass/fail of the device under test 200 based on whether the logic pattern of the response signal measured by the corresponding signal measuring section 40 matches a prescribed expected value pattern…”)
Rivoir and Takizawa are analogous art because both deal with test devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Rivoir and Takizawa before him/her before the effective filing date of the claimed invention, to incorporate the features of Takizawa into Rivoir because Takizawa’s teaching provides “a test apparatus and a calibration method, which are capable of overcoming the above drawbacks accompanying the related art” (Takizawa, para [0006-0008]).
Neither Rivoir nor Takizawa explicitly teaches 
provide a number of plots associated with an evaluation of the multiple test cases, wherein each plot indicates an impact of one subset of the plurality of subsets of the predetermined input variables to the respective resultant output value of a test case using a relevance score; 

provide a number of plots associated with an evaluation of the multiple test cases, wherein each plot indicates an impact of one subset of the plurality of subsets of the predetermined input variables to the respective resultant output value of a test case using a relevance score (para [0127], “…Once the adjustment mode is selected, the user can adjust various mode-specific parameters (such as amplitude, offset, and span at 222), as well as to define at 220 which `quadrants` of the adjustments are active for partial adjustments, and how the nonlinear backbone is defined and used at 218. During or after each adjustment, at 226 a graphical plot of the output versus input time histories is displayed to provide feedback to the user about the effect of the adjustment…” wherein the feedback about the effect reads on the relevance score);
The combination of Rivoir and Takizawa along with Barber are analogous art because all deal with systems for testing a device or modeling a physical system.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Rivoir, Takizawa and Barber before him/her before the effective filing date of the claimed invention, to incorporate the features of Barber into Rivoir and Takizawa because Barber’s teaching provides a method for producing graphical plots that displays feedback to a user about effect of input change on output to facilitate the user’s decision on the testing/modelling processes (Barber, para [0127]).

Regarding claim 7 (Previously Presented), Rivoir as modified by Takizawa and Barber teaches claim 1, Rivoir further teaches wherein the evaluation unit is further configured to determine the relevance scores using a geometrical measure of an error distribution within a value range covered by values of predetermined input variables in the plurality of subsets of the set of predetermined input variables (para [0117], “…As can be seen from FIG. 12, the fault location probability is the largest for areas along the signal path between the faulty third input node LP-TI and the first measurement node Mx-TI, and is still very high up to the third measurement node PA.” wherein the input node and the measurement nodes are input parameter values).

Regarding claim 13 (Previously Presented), Rivoir as modified by Takizawa and Barber teaches claim 1, Rivoir further teaches wherein the evaluation unit is further configured to rank the number of plots according to the relevance scores and to provide the number of plots to a user of the tester based on the ranking (para [0133], “…As can be seen in FIG. 16, the fault location probability F(x,y,z) is the highest for the faulty third input node LP-TI…” this paragraph indicates that the sections (reads on plots) perpendicular to the x-y plane and pass the faulty third input node LP-TI show better (reads on ranking) fault location probability because the highest probability point is included in the sections).

Regarding claim 14 (Currently Amended), Rivoir as modified by Takizawa and Barber teaches claim 1, Rivoir further teaches wherein the evaluation unit is further configured to calculate a transformation variable using, for each test case, at least two variable values of input variables and to extend the set of input variables by the transformation variable, wherein an extended set of input variables is formed and wherein the evaluation unit is further configured to evaluate the multiple test cases based on the plurality of subsets of the [[a]]n extended set of predetermined input variables (para [0137], “Determining 1730 the relevance values R(i,m), wherein each relevance value is calculated based on a correlation between the third number K of test input choices U(k,i) defined for the input node i of the respective combination and the third number K of measurement values Y(k,m) associated to the measurement node m of the respective combination (i,m).” wherein the correlation reads on a transformation variable).

Regarding claim 16 (Previously Presented), Rivoir as modified by Takizawa and Barber teaches claim 14, Rivoir further teaches wherein a count of the plurality of subsets of the extended set of predetermined input variables is smaller than or equal to 4 (para [0137], “Determining 1730 the relevance values R(i,m), wherein each relevance value is calculated based on a correlation between the third number K of test input choices U(k,i) defined for the input node i of the respective combination and the third number K of measurement values Y(k,m) associated to the measurement node m of the respective combination (i,m).” wherein the correlation, input choices U(k,i), and .

Regarding claim 19 (Currently Amended), it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 19.

Regarding claim 20 (Currently Amended), it is directed to a non-transitory digital storage medium to implement the method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 20. Note that Rivoir also teaches a non-transitory digital storage medium (para [0175], “Depending on implementation requirements of the inventive methods, the inventive methods can be implemented in hardware or in software. The implementation can be performed using a digital storage medium…”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rivoir (US 20110032829 A1, hereinafter “Rivoir”) in view of Takizawa (US 20090150733 A1, hereinafter “Takizawa”) and Barber (US 20050114105 A1, hereinafter “Barber”) as applied to claim 1, in further view of CHOCKLER et al (US 20090106737 A1, hereinafter “CHOCKLER”). 

Regarding claim 2 (Previously Presented), Rivoir as modified by Takizawa and Barber teaches claim 1, but does not explicitly teach wherein the evaluation unit is further configured to determine the relevance scores using entropy measures, wherein the evaluation unit is further configured to determine the entropy measures using: 
a conditional entropy of an error distribution resulting if a given subset of the plurality of subsets of the set of predetermined input variables comprises a number of predetermined input variables that is greater than 1; or 
an entropy of an error distribution resulting if a given subset of the plurality of subsets of the set of predetermined input variables comprises a number of predetermined input variables that is equal to 1.
CHOCKLER teaches 
wherein the evaluation unit is further configured to determine the relevance scores using entropy measures, wherein the evaluation unit is further configured to determine the entropy measures using: 
a conditional entropy of an error distribution resulting if a given subset of the plurality of subsets of the set of predetermined input variables comprises a number of predetermined input variables that is greater than 1 (para [0032], “…cross-entropy is preferably used to minimize the number of executions needed to converge on a set of execution paths during execution of test code 110…”  wherein the cross-entropy reads on a conditional entropy and a set of execution paths reads on subset of predetermined input variables. para [0054], “…Advantageously, bugs can be discovered at a quicker pace using the cross-entropy method discussed above in comparison to random testing, because at each execution the results are focused on testing those scenarios that are more likely to create a certain result (e.g., buffer overflow), instead of starting with an equal random probability every time the test is run again.”); or 
an entropy of an error distribution resulting if a given subset of the plurality of subsets of the set of predetermined input variables comprises a number of predetermined input variables that is equal to 1.
The combination of Rivoir, Takizawa and Barber along with CHOCKLER are analogous art because all deal with systems for testing a device or software or modeling a physical system.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Rivoir, Takizawa, Barber and CHOCKLER before him/her before the effective filing date of the claimed invention, to incorporate the features of CHOCKLER into Rivoir, Takizawa and Barber because CHOCKLER’s teaching provides a method for discovering bugs at a quicker pace (CHOCKLER, para [0054]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rivoir in view of Takizawa and Barber as applied to claim 1, in further view of Li et al (US 20140207440 A1, hereinafter “Li”). 

Regarding claim 12 (Previously Presented), Rivoir as modified by Takizawa and Barber teaches claim 1, but does not explicitly teach wherein the evaluation unit is further configured to calculate a relevance score using a weighted sum of an entropy measure and a geometrical measure.
Li teaches 
wherein the evaluation unit is further configured to calculate a relevance score using a weighted sum of an entropy measure and a geometrical measure (para [0061], “…in some situations, whether the respective test expression is incorporated into the corresponding vocabulary list is determined by summing up a correlation value, a plurality of left entropy values and a plurality of right entropy values in a weighted manner…” wherein the weighted sum reads on a relevance score, and a correlation value reads on a geometrical measure).
The combination of Rivoir, Takizawa and Barber along with Li are analogous art because all deal with systems for testing a device or software or modeling a physical system.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Rivoir, Takizawa, Barber and Li before him/her before the effective filing date of the claimed invention, to incorporate the features of Li into Rivoir, Takizawa and Barber because Li’s teaching provides a method for calculating probability (reads on relevance score) that facilitates decision making (Li, para [0061]).

Response to Arguments
Applicant's arguments regarding art rejections filed 11/11/2020 have been fully considered but they are not persuasive.
On p14 second full paragraph to p15 first paragraph of the Remarks, Applicant argued that ‘Rivoir does not teach or suggest "evaluate each of the multiple test cases based on a plurality of subsets of the set of predetermined input variables and a respective resultant output value, and wherein 
Examiner respectfully disagrees, because, Rivoir teaches (Rivoir, para [0134-0137]) determining a relevance value of each combination (i, m) of an input node i with a measurement node m for a detection of fault on a chip, where input node i and measurement node m read on input variables, and as shown in fig. 5 of Rivoir, there are different combinations of i and m, hence different U(k,i). Each combination of U(k,i) is a subset of predetermined input variables. Each input node and measurement combination is a test which is analogous to the test in the claim. The determining process reads on the evaluating of the claim.
On p15 first full paragraph, Applicant argued that ‘Rivoir is completely silent with respect to the claimed elements "each of the subsets of the predetermined input variables are smaller than the set of predetermined input variables”. ’
Examiner respectfully disagrees, because, as explained in paragraph 21, fig. 5 of Rivoir shows different combinations of i and m, i.e. different U(k,i). Each U(k,i) is a subset and is smaller than the whole set of predetermined input variables. 
On p15 last paragraph, Applicant argued that ‘Rivoir also does not teach or suggest the claimed elements “determine the relevance score for each of the plurality of subsets of the set of predetermined input variables, wherein each respective relevance score indicates a respective relevance of each of the plurality of subsets when determining an impact of the plurality of subsets of the set of predetermined input variables on errors of the device under test.”’
Examiner respectfully disagrees, because, fig. 16 of Rivoir shows the fault location probability distribution as a function of input node and measurement. With Broadest Reasonable Interpretation, each input node and measurement combination reads on a subset of the set of predetermines input variables, and the corresponding probability reads on the relevance score of each subset of input variables when determining an impact on errors of the device under test.  
On p16 first full paragraph to p17 first full paragraph, Applicant argued that Takizawa does not teach "wherein each test case of the multiple test cases comprises variable values of a set of predetermined input variables and wherein the test unit is configured to derive an output value for each test case.”
Examiner respectfully disagrees, because, Takizawa teaches a test apparatus that tests a device under teat, where the device under test has input pins, test signals are supplied to the input pins. The test signals read on input variables, different test signals read on variable values of a set of predetermined 
On p17 second full paragraph to p18 first paragraph, Applicant argued that ‘Barber nevertheless does not teach or suggest the claimed elements “provide a number of plots associated with an evaluation of the multiple test cases, wherein each plot indicates an impact of one subset of the plurality of subsets of the predetermined input variables to the respective resultant output value of a test case using a relevance score.”‘
Examiner respectfully disagrees, because, Barber teaches a system for modeling a physical system that comprises an interface configured to receive user inputs defining an adjustment mode and an amplitude for modifying a time history of a physical system, where the user inputs read on the subset of the plurality of subsets of the predetermined input variables. Fig 3 of Barber shows, at step 226, “update plot” which indicates a number of plots are provided. The plots show output versus input to provide feedback to the user about the effect of the adjustment (para [0127] of Barber), where the feedback reads on a relevance score. 
Applicant’s other arguments regarding art rejections are all based on the arguments in paragraphs 20, 22, 24, 26, and 28, as explained in previous paragraphs, the cited references teach the claim features under discussion, the rejections to claims 1, 7, 13-14, 16 and 19-20, and  2, and 12 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192


/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192